Case 6:20-cv-01197-RBD-DCI Document 21 Filed 04/21/21 Page 1 of 2 PageID 856




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

TIFFANY EVELYN COOK,

      Plaintiff,

v.                                                 Case No. 6:20-cv-1197-RBD-DCI

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                      ORDER

      In this social security appeal, Plaintiff seeks review of the Commissioner of

Social Security’s (“Commissioner”) decision to deny her supplemental security

income payments. (Doc. 1.) Plaintiff argues the Administrate Law Judge (“ALJ”)

applied incorrect legal standards with respect to Dr. Rex Birkmire’s opinion—

Plaintiff’s treating physician. (Doc. 19, pp. 3–5, 7–11.) On referral, U.S. Magistrate

Judge Daniel C. Irick recommends affirming the Commissioner’s decision, finding

the ALJ’s consideration of Dr. Birkmire’s opinions comported with the

requirements of the Social Security Regulations. (Doc. 20 (“R&R”).)

      No party objected to the R&R, and the time for doing so has now passed.

Absent objection, the Court has examined the R&R only for clear error. See Wiand

v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D.
Case 6:20-cv-01197-RBD-DCI Document 21 Filed 04/21/21 Page 2 of 2 PageID 857




Fla. Jan. 28, 2016); see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

Finding none, the Court adopts the R&R in its entirety.

        It is ORDERED AND ADJUDGED:


        1.    U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation

              (Doc. 20) is ADOPTED, CONFIRMED, and made a part of this

              Order.

        2.    The Commissioner’s final decision is AFFIRMED.

        3.    The Clerk is DIRECTED to enter judgment in favor of Defendant

              Commissioner of Social Security and against Plaintiff Tiffany Evelyn

              Cook and to close this case.

        DONE AND ORDERED in Chambers in Orlando, Florida, on April 21,
2021.
